Citation Nr: 0814919	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  06-27 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1982 to April 
1983.
He also served in the Tennessee Army National Guard prior to 
that, from September 1981 to June 1982, and since from April 
1983 to January 2005, including on active duty for training 
(ACDUTRA) from April to September 1999.

This appeal to the Board of Veterans Appeals (Board) is from 
an August 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board is remanding the claim for service connection for a 
low back disorder to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development and 
consideration.


REMAND

Before addressing the merits of the low back claim, the Board 
finds that additional development of the evidence is 
required.  

The veteran contends he aggravated a pre-existing low back 
disorder during his ACDUTRA service from April to September 
1999.  See his claim dated in November 2004.  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in the line of duty.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2007).  
The presumptions of soundness and aggravation do not, 
however, apply to periods of ACDUTRA.  See Paulson v. Brown, 
7 Vet. App. 466, 470-471 (1995).



A VA examination and opinion are needed to determine whether 
the veteran currently has a low back disorder that is 
attributable to his military service, and in particular, to 
his ACDUTRA service from April to September 1999.  According 
to McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

The veteran's claimed pre-existing low back disorder was not 
noted when he began serving on ACDUTRA in April 1999.  This 
is perhaps because he did not have a military entrance 
physical examination before beginning this period of service.  
However, his service medical records (SMRs) show that only 
four days after beginning his ACDUTRA in April 1999, he 
reported on a Health Questionnaire for Dental Treatment that 
he had "had a disk removed" by a private doctor during 
June 1998 back surgery.  This reported history does not 
constitute notation of a disability pre-existing service.  
See 38 C.F.R. § 3.303(c) (2007).  Indeed, only such 
conditions as are recorded in examination reports are 
considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).  When determining whether a defect, 
infirmity, or disorder is "noted" at entrance into service, 
supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994).  Mere transcription of medical 
history does not transform information into competent medical 
evidence.  Cf. LeShore v. Brown, 8 Vet. App. 406 (1995).  
The disorder need not be symptomatic, but only noted on 
entrance.  Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  



Nevertheless, despite the lack of notation, other evidence 
raises an issue of the potential existence of a low back 
disability pre-existing the veteran's period of ACDUTRA 
service from April to September 1999.  In this respect, the 
first documentation of such a problem is found in a February 
1995 National Guard Annual Medical Certificate, wherein the 
veteran reported "I had a lower back strain on the job" and 
"went out on worker's compensation, but I was able to do 
light duty work."  Further details are provided in a 
reported history for a December 1995 periodical physical 
examination, when he stated that he "had a lower back muscle 
strain from my civilian job" in November 1994.  He went on 
to say "I feel great now."  But, by 1997, he believed the 
pain from that back strain had returned.  See his January and 
February 1997 National Guard Annual Medical Certificates.  
After he submitted a letter from a private physician, dated 
in April 1997, indicating that he had two ruptured lumbar 
disks in the L1-L2 and L4-L5 disk spaces, the National Guard 
placed him on Physical Profile for his back for that month.

It equally deserves mentioning that a June 1998 post-
operative report confirms the veteran had just undergone 
surgery for a decompressive lumbar laminectomy with bilateral 
diskectomies of the L4-L5 disks.  The treating physician 
diagnosed herniated nucleus pulposus with spinal stenosis.  A 
January 1999 National Guard treatment record indicates the 
veteran was then reporting "little to no pain," and had a 
well-healed surgical scar.  So this raises the question of 
whether he had fully recovered from the pre-existing low back 
disability by the time his ACDUTRA service started.  

The sole basis of the veteran's claim is that his pre-
existing low back problems were aggravated during his ACDUTRA 
service from April to September 1999, so even he is 
personally acknowledging a pre-existing disability before he 
began that period of service.  His contemporaneous SMRs show 
treatment for his low back in July 1999, following physical 
training.  He acknowledged that he had already undergone low 
back surgery in June 1998, but he complained of a recurrence 
of tightness in his low back with partial right leg 
radiation.  The diagnosis was tenderness around the L-3 disk 
space, with arthritic pain.  The evaluating physician 
commented that the veteran was fully recovered from his 
surgery.  X-rays also were normal for his history.  He was 
then placed on physical profile for his low back for the next 
five days.  He had no further complaints of low back problems 
for the remainder of his ACDUTRA.  Unfortunately, there is no 
separation examination report available to consider any 
unresolved or worsened low back problems when discharged.

There is also no history of relevant medical complaint or 
treatment during the first few years immediately after the 
veteran's ACDUTRA ended in September 1999.  However, in a 
personal statement dated in September 2004, he asserted 
experiencing severe back pain and varied symptoms of a 
continuing back disorder, including radiating pain into his 
right leg, since his back surgery in June 1998.  National 
Guard treatment records from February 2002 to 2004 show 
complaints of recurrent back pain and leg pain, leading to 
his eventual medical discharge from the Tennessee Army 
National Guard in November 2004.  

There is a post-service history of continuing private 
treatment for the low back pain and right leg pain between 
2004 and 2006.  An August 2004 private MRI report by Dr. S. 
diagnosed the veteran with a central bulging and canal 
stenosis of disks along the lumbar spine, with degenerative 
bone change.  Subsequently, in September 2004 an X-ray by a 
private physician, Dr. M., diagnosed "mild degenerative disc 
disease associated with prior surgery."  But during that 
same examination, although the veteran indicated low back and 
radicular pain, he also reported he had a lumbar laminectomy 
in 1998 "with good result." Further, Dr. M. indicated the 
veteran's medical history was negative for problems.

In February 2005, Dr. C. reported that he was treating the 
veteran for low back and right leg pain with medications and 
epidural steroid injections.  But also that month, Dr. H., 
despite considering the veteran's report of ongoing and 
disabling low back pain, found no palpable spinal tenderness, 
remarking that there were "no objective findings [of 
disabling low back pain] on physical examination 
or imaging."  By July 2005, a CT lumbar spine report by Dr. 
K. diagnosed "congenital" stenosis with degenerative 
changes.  Also that month, Dr. E. diagnosed lumbar 
degenerative disk disease (per an MRI), lumbar radiculopathy, 
and status post L4-L5 partial diskectomy.  The veteran then 
received three epidural steroid injections in August and 
September 2005 to treat his then-diagnosed 
lumbar radiculopathy.  The most recent medical report in the 
record, from a private examination by Dr. H. in March 2006, 
shows the veteran again reported with complaints of recurrent 
lower back pain, but Dr. H. determined the pain was not 
palpable.  

So a VA medical examination and opinion are needed to 
determine whether, as the veteran alleges, his ACDUTRA 
service from April to September 1999 aggravated his pre-
existing low back disorder that was treated surgically in 
June 1998.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in [or aggravated by] service.").  See, too, Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  See, as well, VAOPGCPREC 3-2003 
(July 16, 2003). (indicating that VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that the disease or injury was not 
aggravated by service.  The veteran is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches).  Also see Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Ask the veteran whether he has 
received any additional treatment 
for his low back condition since 
June 2007, when the last 
supplemental statement of the case 
(SSOC) was issued.  If he has, and 
the records are not already on file, 
obtain them.


2.	Schedule the veteran for a VA 
examination to determine the nature 
and etiology of any current low back 
disorder.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  The 
veteran is hereby advised that 
failure to report for his scheduled 
VA examination, without good cause, 
may have adverse consequences for 
his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  
The claims file, including a 
complete copy of this remand, must 
be made available for review of the 
veteran's pertinent medical and 
other history.  The examination 
report must state whether 
this review was accomplished.  Based 
on a comprehensive review of the 
claims file, as well as the current 
examination of the veteran, the 
examiner is asked to provide a 
diagnosis for any low back condition 
present.  The examiner must also 
provide an opinion as to following:

(A)	Did the veteran clearly and 
unmistakably have a low back 
disorder prior to beginning his 
ACDUTRA service in April 1999?  

(B)	If he did, did this pre-
existing condition also clearly 
and unmistakably not 
permanently increase in 
severity during his period of 
ACDUTRA service from April to 
September 1999 beyond its 
natural progression?

In making these determinations, the 
examiner's attention is specifically 
directed to the post-operative 
report of the veteran's June 1998 
low back surgery, National Guard 
treatment records prior to April 
1999, a SMR for treatment during 
ACDUTRA dated in July 1999, post-
service National Guard treatment 
records, an August 2004 private MRI 
report by Dr. S., a September 2004 
private treatment report by Dr. M., 
treatment letter by Dr. C. dated in 
February 2005, an examination report 
by Dr. H. in February 2005, a CT 
lumbar spine report by Dr. K. in 
July 2005, a treatment report by Dr. 
E. in July 2005, and a treatment 
report by Dr. H. dated in March 
2006.  

The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of 
the record.  If the examiner is 
unable to provide the requested 
opinion, the examination report 
should so state.

3.  Then readjudicate the claim in 
light of the additional evidence 
received since the June 2007 
supplemental SOC (SSOC).  If the 
claim is not granted to the 
veteran's satisfaction, send him and 
his representative another SSOC and 
give them an opportunity to respond 
to it before returning the file to 
the Board for further appellate 
consideration.  


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that 


all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


